Name: Commission Regulation (EEC) No 2168/90 of 26 July 1990 revoking Regulation (EEC) No 1036/90 concerning the stopping of fishing for whiting by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 90 Official Journal of the European Communities No L 197/49 COMMISSION REGULATION (EEC) No 2168/90 of 26 July 1990 revoking Regulation (EEC) No 1036/90 concerning the stopping of fishing for whiting by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11(3) thereof, Whereas Commission Regulation (EEC) No 1036/90 (3) stopped fishing in the waters of ICES divisions VII b, c, d, e, f, g, h, j and k by vessels flying the flag of Belgium or registered in Belgium as from 19 April 1990 ; Whereas Ireland has transferred on 18 July 1990 to Belgium 100 tonnes of whiting in the waters of ICES divisions VI b, c, d, e, f, g, h and k : whereas fishing for whiting in the waters of ICES divisions VII b, c, d, e, f, g, h, j and k by vessels flying the flag of Belgium or registered in Belgium should therefore be permitted ; whereas consequently, it is necessary to revoke Regulation (EEC) No 1036/90, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1036/90 is hereby revoted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1990. For the Commission Manuel MARlN Vice-President (&gt;) OJ No L 207, 29. 7 . 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 107, 27. 4. 1990, p. 30.